I concur in the reversal of the judgment of the courts below upon the ground that the judgment in the court of probate was prematurely entered in that there had been no finding for or against the improvement under Section 6894-7, General Code, but am of the opinion that the verdict of the jury, finding the amount due for land to be taken for the road improvement, should not be set aside, because it is not erroneous for any reason as to the issues submitted to the jury and is not claimed to be so by counsel, and that the case should be remanded with directions to the trial court to submit to the determination of a jury whether or *Page 182 
not the improvement petitioned for will be conducive to the public convenience and welfare, and that upon the return of a verdict of a jury upon that issue the court may then enter such judgment as is warranted by law.
Judges RICHARDS, WILLIAMS and LLOYD, of the Sixth Appellate District, sitting in place of Judges SHIELDS, HOUCK and LEMERT, of the Fifth Appellate District.